In an action to recover the value of legal services allegedly rendered, plaintiff appeals from so much of an order of the Supreme Court, Westchester County, entered July 9,1980, as denied that part of his motion, which is to dismiss the first, second and third affirmative defenses in the amended answer. Order reversed insofar as appealed from, on the law, with $50 costs and disbursements, and that part of plaintiff’s motion which is to dismiss the defendants’ first, second and third affirmative defenses is granted. The first, second and third affirmative defenses of the amended answer plead mere conclusions of law and are totally bereft of factual data (see Glenesk v Guidance Realty Corp., 36 AD2d 852). They cannot be sustained by drawing upon dismissed counterclaims from the superseded original answer. Damiani, J. P., Cohalan, Margett and Weinstein, JJ., concur.